Title: Jonathan Brunt to Thomas Jefferson, 31 July 1809
From: Brunt, Jonathan
To: Jefferson, Thomas


          Honble mr. Jefferson, sir, Nashville, (Tene) July 31st 1809.—
           I was at your house at Monticello the latter end of September, 1807, where I was treated by your Excellency with Christian hospitality—in order that you may, sir, recollect my person the better, I had on a blue coat & old white wool hat, and was on my way to Lynchburg, to get employment in the printing-office there, where I worked 1½ day, the owner of which paid me liberally: I then started off for Raleigh in North Carolina, but could not get regular employment there, only I had the priviledge of printing a pamphlet there—from thence I went to Augusta, in Georgia, where I arrived the latter end of November, 1807; if my memory serves me right, I directed a letter to your Excellency, dated the latter end of said month, requesting your interference for me, to Congress, to obtain restitution for the personal injuries I have received in America from evil-disposed persons. These personal domestic injuries, sir, are of an alarming nature: advancing age creeps on and I have not a proper home in said America: where, thro’ the mean domestic mania of wicked and idle speculations, not only my father’s property, but the property of all his relations, has been sacrificed, to gratify the said intriguing corruption’s cause, and I am left nearly destitute.—In the spring, I wrote three different letters to mr. Madison on the same subject; but I have little hopes of them their being noticed in an equal & proper way in my favour.—If mr. Jefferson please, you can see, possibly, the contents of them. If my father’s property is sent to America, it would be very improper for me to attempt to return to England, especially while the political war is carrying on between the two neighbouring nations.—The principal intention of this letter is to request your Excellency to let me come to Monticello, to have a private room there, for I must die ere long, except Deity work another miracle for me.—The sooner I get out of this knavish world, the better.—I hope sir, your religious principles are the same you had in your youth.—Tho’ I have wrote to a printer at New Orleans, about the printing business there, yet I do not want to go there:—The warmness of the climate is not the only reason.—I am now printing a small pamphlet, one of which I will send by post to Monticello—next month.—Permit me, sir, to subscribe myself your obedt sert—
          Jonathan Brunt,
            printer.—
        